MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the denial of petitioner’s application for cancellation of removal under 8 U.S.C. § 1229b(b)(l).
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). First, the record reflects that petitioner is statutorily ineligible for cancellation of removal because she cannot demonstrate ten years of continuous physical presence in the United States. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004) (holding that Agency’s factual determination of continuous physical presence is reviewed for substantial evidence).
Moreover, to the extent that petitioner seeks to challenge petitioner’s inability to apply for suspension of deportation on Equal Protection grounds, this claim lacks merit. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003) (denying claim that asylum application filed pri- or to IIRIRA required Agency to initiate suspension of deportation proceedings); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (holding that NACARA’s limitation on eligibility for relief does not violate equal protection or due process); see also Jimenez-Angeles v. *517Ashcroft, 291 F.3d 594, 599 (9th Cir.2002) (holding that the court lacks jurisdiction over challenges to the Agency’s timing of initiation of proceedings). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.